Citation Nr: 0307335	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO).  In a decision dated in 
April 2001, the Board granted reopening of the veteran's 
claim of entitlement to service connection for a psychiatric 
disability and remanded for the reopened claim for further 
development.  The case now returns for disposition following 
completion of the requested development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's mental status was found to be normal on 
examination for entrance onto active duty.

3.  The veteran's currently present psychiatric disorder, 
schizoaffective disorder, was manifested during service; this 
disorder did not clearly and unmistakably exist prior to the 
veteran's entrance onto active duty.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA and the 
implementing regulations.

Factual Background

The claims file contains records of intelligence testing 
completed in 1963, which show the veteran was determined to 
be borderline eligible for special education.  Also contained 
in the claims file are notes of medical following dated in 
1963 and 1964, relevant to the veteran's intellectual and 
social functioning.  No diagnosis of schizoaffective disorder 
or other psychiatric disability is shown in the available 
pre-service medical records.

No psychiatric abnormalities were noted on the reports of 
medical examination and medical history completed in November 
1970 at the time of the veteran's entrance into active 
service.  Service medical entries dated in February 1971 note 
that the veteran reported becoming nervous easily and also 
show she sought treatment for a nervous stomach.  In 
September 1971 the veteran complained of extreme anxiety and 
was taken by ambulance to be admitted for hysteria.  
Discharge from service was recommended at that time.  The 
veteran appeared before a Medical Board, which concurred in 
the assessment that discharge from service was warranted 
insofar as the veteran was deemed unfit for continued duty.  
The diagnosis was chronic, undifferentiated schizophrenic 
reaction, opined to have existed prior to service without any 
in-service aggravation.  The Medical Board Report notes that 
the veteran had a long history of emotional upset, with in-
service symptoms of acute anxiety attacks, hyperventilation 
and crying, difficulty sleeping, depression, and nervousness.  
The veteran gave a history of having been hospitalized at 
age 9 with symptoms of catatonia.  She also indicated that a 
physician deemed her psychiatrically maladjusted at age five, 
with noted behavior problems at age 7, noted nervousness at 
age 11, and noted nervous depression at age 13.

The claims file contains private records showing that the 
veteran was admitted for hospitalization in 1972; the 
diagnoses at that time included chronic anxiety reaction with 
depression.

A private medical statement dated in February 1973, notes 
treatment of the veteran in 1971 and 1972, following her 
discharge from military service.  The psychologist determined 
that the veteran was permanently disabled due to psychiatric 
problems.  Associated clinical entries reflect ongoing 
treatment of the veteran for psychiatric symptoms during the 
1970s.

The claims file also contains private records of psychiatric 
treatment and evaluation dated from 1979 through the 1990s.  
Included in the entries are notes of the veteran's in-service 
problems, with discharge based on a diagnosis of 
schizophrenia.  Such records include note of the veteran's 
lifetime history of a dysphoric depressed mood and mental 
problems since age 12.  In connection with ongoing 
consultations, the veteran complained of a depressed mood, 
poor appetite, disturbed sleep and hopeless feelings about 
the future.  The diagnoses were major depression, dysthymia 
and a personality disorder.  

At the time of a personal hearing in April 1998, the veteran 
reported that she had been emotionally disturbed as a child, 
but that she was accepted into the military having passed all 
physicals and tests.  She indicated that she first had 
problems several months after entering the military.  She 
described exposure to pressure during service, resulting in 
nervousness.  The veteran's representative distinguished the 
veteran's pre-service problems as social and developmental, 
as opposed to any evidence of diagnosed mental illness.  

In a statement received in November 1999, a psychologist 
noted that while the veteran had emotional problems growing 
up, there was no evidence of diagnosed psychosis prior to 
service.  The psychologist also noted that the report of 
medical examination at service entrance was negative for 
psychiatric defect.  Further noted was a post-service medical 
assessment, from the mid 1970s, that the veteran's 
schizophrenia resulted from a combination of emotional 
problems experienced as a youngster and a break-down of 
functioning ability coincident with an imminent in-service 
promotion.  The psychologist opined that the stress of the 
veteran's promotion, which would have involved increased 
responsibility, may have been a catalyst in the mental 
breakdown leading to her discharge from military service.  
The psychologist concluded that current symptoms appeared 
quite similar to symptoms shown in military records, i.e., 
shakiness, mental confusion, and a decreased ability to 
function when faced with stressors different from those 
presented in a daily routine.   

VA outpatient records dated in 2000 and 2001 reflect that the 
diagnoses included major depression with psychotic features.  

Private records dated from 1999 to 2001 note symptoms such as 
depression and hallucinations.  The diagnosis shown in 
connection with those private sessions is adjustment disorder 
with mixed anxiety.  In one October 1999 entry, Dr. Ibarra 
noted the veteran's military and family history, and opined 
that the clinical picture during the veteran's period of 
service was a direct consequence of her inability to adapt to 
life in the military.  Dr. Ibarra also noted that the 
symptoms described seemed to have been triggered by military 
life, but that there was no evidence to indicate that the 
veteran's stay in the military was the cause of her disorder 
or that service aggravated a process that had begun very 
early in life.

In February 2002, the veteran reported for a VA examination.  
The examination report reflects review of evidence in the 
claims files, to include records pertinent to the veteran's 
pre-service evaluation for special education and emotional 
disturbances.  Also noted was the post-service history of 
psychiatric treatment beginning after discharge in 1971 and 
continuing to date.  The multiple diagnoses in the record, to 
include chronic anxiety reaction, adjustment disorder, 
schizophrenic reaction, personality disorder, major 
depressive disorder and schizoaffective disorder, were 
considered.  Schizoaffective disorder was noted as the 
current diagnosis.  

In connection with the February 2002 examination, the veteran 
denied any trauma or disciplinary actions during service.  
She indicated she had felt a lot of pressure and recounted an 
incident in the mess hall when she was no longer able to hold 
on to a cup and was unaware of anything until hours later 
when she was in the hospital.  She reported experiencing 
confusion at that time, but denied episodes of anxiety or 
depression during service.  The February 2002 VA examiner 
noted that the veteran did not meet the criteria for 
schizoaffective disorder, depressive type, while in the 
service, but did experience a period of profound confusion 
while in the military; which the examiner opined might have 
been a prodrome to her current illness.  The VA examiner also 
noted that the veteran "very clearly" had emotional 
disturbances prior to entrance onto active duty and that it 
was likely that such disorder increased in severity during 
military service.  The examiner stated it was not clear 
whether such was due to natural progress.  The examiner also 
set out that the veteran experienced the military as very 
stressful and this "could have certainly exacerbated her 
illness."  The examiner concluded that, with respect to the 
veteran's current schizoaffective disorder, the prodrome of 
this probably was present during military service.  In an 
addendum the examiner opined that the "worsening" of the 
veteran's condition was no more than 10 percent by her 
military duty as there were no clear stressors in the record 
and the veteran did not recall any stressors.  Also noted was 
that the veteran had had a continuing deteriorating course, 
consistent with the natural history of schizoaffective 
illness.

A March 2002 VA record notes that there probably was a 
genetic component to the veteran's condition but that the 
stress of the service "could very well have triggered off or 
worsened her condition."

In a July 2002 note, a VA psychiatrist reported ongoing 
evaluation of the veteran's psychiatric disability and stated 
there were "reasonable clinical grounds" to believe the 
veteran eligible for service connection.  The psychiatrist 
indicated that the opinion was offered without having had 
access to the claims file and that it was not known if there 
was any supporting documentation.

Legal Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case the Board notes that despite the veteran's in-
service report of having experienced emotional problems prior 
to service, the available pre-service medical records and the 
report of medical examination completed at service entrance 
are negative for any diagnosis of an acquired psychiatric 
disorder.  Although the Medical Board concluded that the 
veteran had a schizophrenic disease that had existed prior to 
service and had not been aggravated therein, it appears that 
the Medical Board findings are based on the veteran's own 
account of having been treated for emotional problems, to 
include one instance of catatonia prior to service.  The 
remaining competent medical evidence of record, although 
acknowledging the veteran's lifelong emotional problems, does 
not conclude that the veteran actively manifested a 
schizophrenic disease process prior to service.  As such, the 
Board finds that the presumption of soundness has not been 
overcome by clear and unmistakable evidence in this case and 
the veteran is deemed to have been psychiatrically sound at 
service entrance.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

As set out above, in February 1971, several months after 
entry into active service, service records document the 
veteran's complaints of nervousness.  Thereafter, the 
symptoms continued and in September 1971 the veteran 
underwent the Medical Board proceeding leading to her 
discharge.  Notably, the veteran continued to receive 
psychiatric treatment for symptoms to include anxiety and 
depression for decades following service and up and until the 
present time, showing the continuity of psychiatric 
symptomatology.  

The claims file also contains medical opinions speaking 
directly to the onset and etiology of the veteran's existing 
psychiatric disability.  The most current VA examination 
report reflects that the veteran's current psychiatric 
diagnosis schizoaffective disorder.  The examiner allowed for 
the fact that the veteran had emotional problems prior to 
service, but was unable to rule out an etiologic relationship 
between the veteran's service and her currently diagnosed 
schizoaffective disorder.  The VA examiner alternately noted 
that in-service stress levels could well have precipitated 
the veteran's symptoms or worsened symptoms that existed 
previously.  The examiner admits to being unable to attribute 
such worsening to natural progression, and, in fact, notes 
that even in service the veteran did not meet the diagnostic 
criteria for a diagnosis of schizophrenia or schizoaffective 
disorder.  

Despite acknowledging the veteran's pre-existing problems, 
the absence of any in-service trauma, and the unlikelihood 
that any event of service actually caused the veteran to 
develop a schizoaffective disorder, the 2002 VA examiner 
concluded that in-service manifestations were probably a 
prodrome of the currently diagnosed psychiatric disorder.  
Such opinion is consistent with the later addendum noting 
that service at least worsened the veteran's overall symptom 
presentation, and further consistent with other opinions in 
the claims file to the effect that the stress of service 
triggered the symptoms that have since been attributed to 
schizoaffective disorder.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the conclusion that currently diagnosed 
schizoaffective disorder is related to psychiatric symptoms 
manifested in service.  Accordingly, service connection is 
warranted for this disability.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for psychiatric disability, 
schizoaffective disorder, is granted.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

